Citation Nr: 0728414	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-31 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a back 
disorder, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. In a final rating decision issued in April 1983, the RO 
denied a claim for service connection for a back disorder.

3. Evidence added to the record since the final April 1983 RO 
denial is new, but is not material in that it does not raise 
a reasonable possibility of substantiating the veteran's 
claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claims for VA benefits.  In 
this case, the veteran was provided with a VCAA notification 
letter in October 2003 and two in December 2003, prior to the 
initial unfavorable AOJ decision issued in March 2004. 
 
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's new and material claim, the Board 
observes that the October 2003 letter informed the veteran of 
the type of evidence necessary to support reopening his claim 
and the first December 2003 letter informed him specifically 
that treatment records relevant to a back disorder were 
needed.  The October 2003 and both December 2003 letters 
addressed how VA would assist the veteran in developing his 
claims; and his and VA's obligations in providing such 
evidence for consideration.  

Pertinent to the "fourth element," none of the VCAA notice 
letters requested that the veteran submit any evidence in his 
possession.  Failure to provide pre-adjudicative notice of 
any of the four elements is presumed to create prejudicial 
error.  See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 
16, 2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, slip op. at 14; see also Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The October 2003 
and December 2003 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence that could be 
submitted.  Although a fully VCAA compliant notice was not 
sent to the veteran prior to the issuance of the AOJ 
decision, the Board finds that a reasonable person could be 
expected to understand that he should submit any relevant 
evidence during the development of the claim.  For these 
reasons, the Board concludes that the failure to provide a 
fully VCAA compliant notice was harmless, and that to decide 
the appeal would not be prejudicial to the veteran.

Additionally, the Board observes that none of the VCAA 
letters explicitly stated that the reason service connection 
was originally denied, namely the lack of evidence showing 
incurrence or aggravation in service or present existence of 
a back disorder, in accordance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The October 2003 letter informed the 
veteran that he needed to submit new and material evidence to 
show that the disorder was incurred in or aggravated by 
service and the second December 2003 letter informed him that 
he needed to submit evidence of treatment for a back 
disorder.  Therefore, the Board determines that a reasonable 
person could have understood that a lack of such evidence was 
the reason for the original denial and that the veteran was 
not prejudiced by the omission.  

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his new 
and material claim, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the issue on appeal.  Despite 
the inadequate notice provided to the veteran on these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, supra, at 394 (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In this regard, because the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's new and material claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  As indicated above, all content requirements of a 
VCAA notice have been fully satisfied in this case.  
Therefore, the Board finds that delaying appellate review by 
providing additional VCAA letters to the veteran would be of 
no benefit.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service medical records, VA treatment records, and private 
treatment records were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim.  The Board 
notes that the veteran indicated that he received treatment 
for his back at Valley Forge Hospital from 1972 to 1973; 
however, he did not authorize release of these records to VA 
or provide VA with the location of these records in order for 
VA to obtain them.  The law provides that while VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on VA to prove the claim.  As the Court 
stated in Wood v. Derwinski, "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 
Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 
517 (1996).  Therefore, in the present case, the Board 
determines that VA is not obligated to request the records 
identified by the veteran when he has not provided VA with 
the necessary information to determine where to direct that 
request.  As such, the Board finds that VA satisfied its duty 
to assist the veteran in attempting to obtain available, 
relevant records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  With regard to the veteran's 
new and material claim, as the Board herein determines that 
new and material evidence has not been received to reopen the 
claim, a VA examination is not warranted.  

Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claims.

II. Analysis

The veteran contends that he has a bad back and has been 
treated for arthritis as a result of an accident during 
service in which his convoy vehicle overturned.  As such, he 
contends that service connection for a back disorder is 
warranted. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.
    
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In a rating decision issued in April 1983, the RO denied 
service connection for a back disorder.  In reaching such 
decision, the RO considered the veteran's service medical 
records.  No other medical records were associated with the 
claims file at the time of the decision.  Lacking any 
evidence of the incurrence or aggravation in service or 
present existence of a back disorder, the RO denied the 
claim.

In April 1983, the veteran was advised of the decision and he 
did not appeal.  VA received an application from the veteran 
to reopen his claim in March 1984.  VA letters to the 
veteran, dated in March and May 1984, attempted to develop 
additional evidence but the veteran did not respond and his 
application to reopen was considered abandoned.  38 C.F.R. 
§ 3.158(a) (2006).  The next communication received from the 
veteran was his October 2003 application to reopen his claim 
of entitlement to service connection for a back disorder.  
Thus, the April 1983 decision is final.  38 U.S.C. § 4005(c) 
(1982) [§ 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1982) [§§ 3.104, 20.302, 20.1103 (2006)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claim of 
entitlement to service connection for a back disorder in 
October 2003, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 
3.156(a)(2006), applies in this case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In an April 1983 rating decision, the RO determined that 
there was no evidence showing incurrence or aggravation in 
service or present existence of a back disorder.  Since that 
decision, the veteran has submitted VA treatment records 
dated in June 1976, from May 1982 to March 1984, and from 
November 2003 to January 2004; and private treatment records 
dated in January 1999 and April 2001 and a statement from 
Internal Medicine dated in December 2003.  The basis of the 
April 1983 decision was that there was no evidence showing 
incurrence or aggravation in service or present existence of 
a back disorder.  While the evidence received since the April 
1983 decision is new, it is not material as it does not raise 
a reasonable possibility of substantiating the veteran's 
claim.  

Specifically, at the time of the April 1983 decision, the 
only evidence of record was the veteran's service medical 
records.  Since the April 1983 decision, no evidence 
demonstrating treatment or diagnoses of a back disorder, 
including arthritis or manifestation of such disorder during 
service or within one year of service discharge, has been 
received.  Private and VA medical records received since 
April 1983 contain no reference to a relationship between the 
veteran's claimed back disorder and his military service.  

Additionally, since the final RO denial, no medical evidence 
received provides a diagnosis of a back disorder.  
Specifically, February 1983 VA treatment records note a 
complaint of a back problem since service, but no diagnosis 
was made and no treatment prescribed.  In April 2001 private 
treatment records, a review of the musculoskeletal system 
revealed no acute abnormalities.  January 2004 VA records 
state the veteran denied back pain at that time.  A December 
2003 response from Internal Medicine indicates that the 
veteran had decreased range of motion in flexion and 
extension of the lumbar spine; however, there are no 
treatment records or diagnosis associated with that 
statement.  No other records submitted are relevant to a back 
disorder. 

Thus, the only evidence of record that the veteran has a back 
disorder related to his service is the veteran's own 
statements.  This is not competent evidence because, although 
the veteran is competent to speak to his symptomology, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim).  

Therefore, the Board must conclude that the evidence added to 
the record since the prior final denial is new, but not 
material in that it does not raise a reasonable possibility 
of substantiating the veteran's claim of entitlement to 
service connection for a back disorder.  As such, the Board 
finds that the evidence received subsequent to the RO's April 
1983 decision is not new and material and the requirements to 
reopen the claim of entitlement to service connection for a 
back disorder have not been met.  Therefore, the claim to 
reopen a previously denied claim seeking service connection 
for a back disorder is denied.


ORDER

New and material evidence not having been received, the claim 
to reopen a previously denied claim seeking service 
connection for a back disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


